Case 1:20-cv-00412-HYJ-PJG ECF No. 21, PageID.108 Filed 03/29/21 Page 1 of 10


                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION



ASHLEY DAVIS,

       Plaintiff,
                                                    Case No. 1:20-cv-412
v.
                                                    Hon. Hala Y. Jarbou
UNKNOWN BOUCK, et al.,

      Defendants.
___________________________________/

                                           OPINION

       This is a civil rights action asserting claims under 42 U.S.C. § 1983 and state law. Before

the Court is Defendants’ motion to dismiss for failure to state a claim (ECF No. 14). For the

reasons herein, the Court will deny the motion.

                                        I. Background

       Plaintiff Ashley Davis asserts claims arising from a visit with her fiancé, Deandra Choice,

who was incarcerated at the Michigan Reformatory (RMI) in Ionia, Michigan. Defendants Bouck

and Turnley are officers employed by the Michigan Department of Corrections at RMI.

       According to Plaintiff’s complaint, the visit occurred on December 2, 2019. Davis arrived

at RMI at 2:30 pm. She was taken to the visitation room at 4:00 pm. She took a restroom break

at about 5:30 pm, leaving the visitation room and returning in a “timely fashion.” (Compl. ¶ 10,

ECF No. 1.)

       At about 6:30 or 6:45 pm, she told Officer Bouck that she was ready to end her visit and

that she needed to use the restroom “immediately.” (Id. ¶ 11.) Bouck allegedly told Davis that he

would let Officer Turnley know that she was ready to end her visit. Ten minutes later, Davis’s
Case 1:20-cv-00412-HYJ-PJG ECF No. 21, PageID.109 Filed 03/29/21 Page 2 of 10




fiancé again told Bouck that Davis needed to use the restroom urgently. Bouck called the front

desk to ask Turnley to come release Plaintiff.

        Davis and her fiancé moved their seats closer to the exit so that she could leave as soon as

possible. Time passed and Turnley did not arrive. Davis began to pace around the room due to

her urge to urinate. Bouck apparently called the front desk again, requesting that an officer come

release Davis.

        Davis could barely wait any longer, so she grabbed a stack of napkins from the microwave

area and moved to the “bottom level” of the waiting room area by the exit door. (Id. ¶ 17.) Davis

begged Bouck to release her or to stop a passing correctional officer to let her out. He told her that

he could not do that. A few minutes later, at about 7:15 or 7:30 pm, Bouck came down to the

lower level and rang a bell by the door. He let Davis into the hall and told another officer that

Davis needed to use the restroom. The two officers allegedly “spent a few more minutes talking

and not opening the gate to release Plaintiff.” (Id. ¶ 20.) Plaintiff could not hold it any longer,

and she felt herself begin to urinate. She shoved the stack of napkins into her underwear while

standing in the hall and urinated on herself. As this was happening, Officer Turnley came around

the corner and smirked at Davis.

        After the officers finally opened the gate, Davis rushed to the restroom and finished

urinating. Turnley allegedly went into the visitation room and announced to Davis’s fiancé that

Davis had “just pissed on herself.” (Id. ¶ 25.) After Davis left the restroom, she went to the front

desk to retrieve her identification where she saw Turnley “laughing and joking about the situation.”

(Id. ¶ 26.)

        Based on the foregoing, Davis contends that Defendants “wantonly, willfully, and

maliciously” refused to address her needs. (Id. ¶ 31.) Davis claims that Defendants deprived her



                                                  2
Case 1:20-cv-00412-HYJ-PJG ECF No. 21, PageID.110 Filed 03/29/21 Page 3 of 10




of substantive due process, in violation of the Fourteenth Amendment, by denying her access to

the restroom to urinate in privacy. In addition, she claims that Defendants falsely imprisoned her

and intentionally inflicted emotional distress on her, in violation of state law.

       Defendants argue that they are entitled to qualified immunity because they did not violate

Davis’s constitutional rights, let alone rights that are clearly established. Defendants further argue

that, if the Court dismisses Davis’s constitutional claim, the Court should decline to exercise

supplemental jurisdiction over her state law claims.

                                      II. Dismissal Standard

       A complaint may be dismissed for failure to state a claim if it fails “‘to give the defendant

fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While a

complaint need not contain detailed factual allegations, a plaintiff’s allegations must include more

than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. “[W]here the well-pleaded facts do not permit the court to infer more than the mere possibility

of misconduct, the complaint has alleged—but it has not ‘show[n]’—that the pleader is entitled to

relief.” Id. (quoting Fed. R. Civ. P. 8(a)(2)).

       Assessment of the complaint must ordinarily be undertaken without resort to matters

outside the pleadings; otherwise, the motion must be treated as one for summary judgment under

Rule 56. Wysocki v. Int’l Bus. Mach. Corp., 607 F.3d 1102, 1104 (6th Cir. 2010). “However, a
                                                  3
Case 1:20-cv-00412-HYJ-PJG ECF No. 21, PageID.111 Filed 03/29/21 Page 4 of 10




court may consider exhibits attached to the complaint, public records, items appearing in the record

of the case, and exhibits attached to defendant’s motion to dismiss, so long as they are referred to

in the complaint and are central to the claims contained therein, without converting the motion to

one for summary judgment.” Gavitt v. Born, 835 F.3d 623, 640 (6th Cir. 2016).

                                    III. Qualified Immunity

       Qualified immunity shields public officials “‘from undue interference with their duties and

from potentially disabling threats of liability.’” Guertin v. Michigan, 912 F.3d 907, 916 (6th Cir.

2019) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 806 (1982)). It “‘gives government officials

breathing room to make reasonable but mistaken judgments about open legal questions,’

‘protect[ing] all but the plainly incompetent or those who knowingly violate the law.’” Id. (quoting

Ashcroft v. al-Kidd, 563 U.S. 731, 743 (2011)). As the plaintiff, Davis bears the burden of showing

that Defendants are not entitled to qualified immunity. See Bletz v. Gribble, 641 F.3d 743, 750

(6th Cir. 2011). To do so, Davis must show “(1) that the official violated a statutory or

constitutional right, and (2) that the right was clearly established at the time of the challenged

conduct.” al-Kidd, 563 U.S. at 735 (internal quotation marks omitted). “[C]ourts have discretion

to decide which of the two prongs of qualified-immunity analysis to tackle first.” al-Kidd, 563

U.S. at 735.

       To be clearly established, a legal principle must have a sufficiently clear foundation
       in then-existing precedent. The rule must be settled law, which means it is dictated
       by controlling authority or a robust consensus of cases of persuasive authority. It
       is not enough that the rule is suggested by then-existing precedent. The precedent
       must be clear enough that every reasonable official would interpret it to establish
       the particular rule the plaintiff seeks to apply. Otherwise, the rule is not one that
       every reasonable official would know.

D.C. v. Wesby, 138 S. Ct. 577, 589-90 (2018) (citations and quotation marks omitted). It is not

necessary for there to be “a case directly on point, but existing precedent must have placed the

statutory or constitutional question beyond debate.” al-Kidd, 563 U.S. at 741. “Of course, there

                                                 4
Case 1:20-cv-00412-HYJ-PJG ECF No. 21, PageID.112 Filed 03/29/21 Page 5 of 10




can be the rare ‘obvious case,’ where the unlawfulness of the officer’s conduct is sufficiently clear

even though existing precedent does not address similar circumstances.” Wesby, 138 S. Ct. at 590.

       The “clearly established” standard also requires that the legal principle clearly
       prohibit the officer’s conduct in the particular circumstances before him. The rule’s
       contours must be so well defined that it is clear to a reasonable officer that his
       conduct was unlawful in the situation he confronted. This requires a high degree
       of specificity. We have repeatedly stressed that courts must not define clearly
       established law at a high level of generality, since doing so avoids the crucial
       question whether the official acted reasonably in the particular circumstances that
       he or she faced. A rule is too general if the unlawfulness of the officer’s conduct
       does not follow immediately from the conclusion that the rule was firmly
       established.

Wesby, 138 S. Ct. at 590 (citations and quotation marks omitted). “Notice to officials is paramount;

‘the salient question’ in evaluating the clearly established prong is whether officials had ‘fair

warning’ that their conduct was unconstitutional.” Guertin, 912 F.3d at 932 (quoting Hope v.

Pelzer, 536 U.S. 730, 741 (2002)).

       Dismissing a case on the basis of qualified immunity at the motion-to-dismiss stage is

“generally inappropriate.” Id. at 917 (quoting Wesley v. Campbell, 779 F.3d 421, 433-34 (6th Cir.

2015)). As the Court of Appeals has explained:

       The assertion of qualified immunity at the motion-to-dismiss stage pulls a court in
       two, competing directions. On the one hand, the Supreme Court has repeatedly
       “stressed the importance of resolving immunity questions at the earliest possible
       stage in litigation.” Pearson v. Callahan, 555 U.S. 223, 232 (2009) (internal
       quotation marks omitted). But on the other, “[w]hen qualified immunity is asserted
       at the pleading stage,” as defendants did here, “the precise factual basis for the
       plaintiff’s claim or claims may be hard to identify.” Id. at 238-39 (citation omitted).
       We have thus cautioned that “it is generally inappropriate for a district court to
       grant a 12(b)(6) motion to dismiss on the basis of qualified immunity. Although . . .
       entitlement to qualified immunity is a threshold question to be resolved at the
       earliest possible point, that point is usually summary judgment and not dismissal
       under Rule 12.” Wesley v. Campbell, 779 F.3d 421, 433-34 (6th Cir. 2015) (internal
       citations, quotation marks, and brackets omitted). The reasoning for our general
       preference is straightforward: “Absent any factual development beyond the
       allegations in a complaint, a court cannot fairly tell whether a case is ‘obvious’ or
       ‘squarely governed’ by precedent, which prevents us from determining whether the
       facts of this case parallel a prior decision or not” for purposes of determining


                                                 5
Case 1:20-cv-00412-HYJ-PJG ECF No. 21, PageID.113 Filed 03/29/21 Page 6 of 10




       whether a right is clearly established. Evans-Marshall v. Bd. of Educ. of Tipp City
       Exempted Vill. Sch. Dist., 428 F.3d 223, 235 (6th Cir. 2005)[.]

Id.

                                            IV. Analysis

       The first step in the qualified immunity analysis is identifying the constitutional right

claimed by the plaintiff. Davis’s constitutional claim is grounded in the due process protections

of the Fourteenth Amendment, which provides that “[n]o State shall . . . deprive any person of life,

liberty, or property, without due process of law.” U.S. Const. amend. XIV, § 1. “The Due Process

Clause significantly restricts government action—its core is ‘prevent[ing] government from

abusing its power, or employing it as an instrument of oppression.’” Guertin, 912 F.3d at 917

(quoting Collins v. City of Harker Heights, 503 U.S. 115, 126 (1992)); see also Lewis, 523 U.S. at

845-46 (“The touchstone of due process is protection of the individual against arbitrary action of

government, [including] the exercise of power without any reasonable justification in the service

of a legitimate government objective.” (internal quotation marks omitted)).

       Due process has “procedural” and “substantive” components. Id. “Substantive due process

‘bar[s] certain government actions regardless of the fairness of the procedures used to implement

them.’” Id. at 918 (quoting Daniels v. Williams, 474 U.S. 327, 331 (1986)). “It ‘specifically

protects those fundamental rights and liberties which are, objectively, deeply rooted in this Nation's

history and tradition, and implicit in the concept of ordered liberty, such that neither liberty nor

justice would exist if they were sacrificed.’” Id. (quoting Washington v. Glucksberg, 521 U.S.

702, 720-21 (1997). Among those rights are the “right to bodily integrity” and “the right not to be

subjected to arbitrary and capricious government action that ‘shocks the conscience and violates

the decencies of civilized conduct.’” Id. (quoting Lewis, 523 U.S. at 846-47).




                                                  6
Case 1:20-cv-00412-HYJ-PJG ECF No. 21, PageID.114 Filed 03/29/21 Page 7 of 10




          Davis alleges in her complaint that she had a substantive due process right (1) to “have

access to a restroom to urinate unless there existed a prison emergency,” and (2) to “urinate in

privacy.” (Compl. ¶¶ 33-34, ECF No. 1.) In her brief, she describes the right as a right to use the

restroom to relieve herself when (1) her body urgently needed to do so, (2) she informed prison

officials of her need, and (3) there was no legitimate penological justification to delay and deny

that access.

          Davis’s allegations implicate the following rights: bodily integrity, privacy, and the right

not to be subjected to arbitrary and capricious governmental action. As to bodily integrity, the

Court of Appeals for the Sixth Circuit recently stated that it is “an indispensable right recognized

at common law” that encompasses “‘freedom from bodily restraint and punishment.’” Guertin,

912 F.3d at 918 (quoting Ingraham v. Wright, 430 U.S. 651, 674 (1977)). In a concurring opinion,

Judge McKeague argued that bodily integrity has traditionally been construed as a “‘right against

forcible intrusions of the body by the government.’” Id. at 956 (quoting Planned Parenthood Sw.

Ohio Region v. DeWine, 696 F.3d 490, 506 (6th Cir. 2012)). There is no question, however, that

freedom from bodily restraint and punishment is itself a “historic liberty interest” protected by due

process. Ingraham, 430 U.S. at 673-74. Here, Plaintiff alleges that Defendants effectively

restrained her and prevented her from leaving the visitation room to use the bathroom. And

Turnley’s words and actions indicate that they may have done so maliciously, i.e., as a kind of

punishment.

          Another fundamental right at stake is Davis’s right to privacy. As the Supreme Court has

stated,

          “There are few activities in our society more personal or private than the passing of
          urine. Most people describe it by euphemisms if they talk about it at all. It is a
          function traditionally performed without public observation; indeed, its
          performance in public is generally prohibited by law as well as social custom.”

                                                   7
Case 1:20-cv-00412-HYJ-PJG ECF No. 21, PageID.115 Filed 03/29/21 Page 8 of 10




Skinner v. Ry. Labor Executives’ Ass’n, 489 U.S. 602, 617 (1989) (quoting Nat’l Treasury

Employees Union v. Von Raab, 816 F.2d 170, 175 (5th Cir. 1987)). Cf. West v. Dallas Police

Dep’t, No. Civ. A. 3–95CV–1347P, 1997 WL 452727, at *5 (N.D. Tex. July 31, 1997) (finding a

Fourteenth Amendment right “to urinate or defecate in reasonable privacy,” and noting that “there

are few activities that appear to be more at the heart of the liberty guaranteed by the Due Process

Clause of the Fourteenth Amendment than the right to eliminate harmful wastes from one’s body

away from the observation of others”).

        The Court agrees with the decision in Glaspy v. Malicoat, 134 F. Supp. 2d 890 (W.D. Mich.

2001) that, for free citizens, the right to urinate in private, i.e. the right to urinate without soiling

one’s self in public view, is a fundamental one. Id. at 895; accord Thompson v. Spurgeon, No.

3:13-CV-0526, 2013 WL 2467755, at *3 (M.D. Tenn. June 7, 2013). In Glaspy, prison officials

repeatedly denied a 69-year-old visitor’s requests to use the bathroom even after he informed them

that he needed to urinate urgently and that he was in pain. Id. at 892. Approximately 22-24

minutes after his first request, he soiled himself. Id. at 893. The court concluded that, because the

visitor was not free to leave the prison visiting room and had no choice but to urinate on himself,

the prison officials had deprived him of his “fundamental right to urinate.” Id. at 895. The same

logic applies here.

        Defendants characterize Davis’s right as a “right to immediate access to a prison restroom

multiple times during a visit.” (Def.’s Br. 4, ECF No. 15.) But that formulation is too narrow. It

does not fairly describe what Davis is claiming or what Defendants allegedly deprived her of.

Defendants allegedly kept Davis, a free citizen, confined in the prison visitation room for

approximately 45 minutes after she repeatedly conveyed her desire to leave and her need for urgent

access to the restroom. And because of that delay, she involuntarily soiled herself in front of prison



                                                   8
Case 1:20-cv-00412-HYJ-PJG ECF No. 21, PageID.116 Filed 03/29/21 Page 9 of 10




officials. By the time she did so, Defendants had not only deprived her of some measure of liberty,

but they had also deprived her of bodily privacy as well. Thus, the issue is not merely whether

prison visitors have a right to access the bathroom on demand or at a certain frequency. Rather,

the issue is whether they have a right to such access when needed to avoid the publicly humiliating

circumstances suffered by Plaintiff. That right is not susceptible to rigid rules dictating the length

of permissible delay in access to a bathroom or the frequency of access.

       Defendants also argue that, even if there is a fundamental right to urinate in private, that

right was not clearly established. But even if they are correct, Davis still has a possible means of

overcoming qualified immunity and succeeding on her claim. Note that a violation of substantive

due process occurs when the official is sufficiently at fault, i.e., when the official’s abuse of power

“shocks the conscience.” Lewis, 523 U.S. at 847. That requirement permits different levels of

culpability—from deliberate indifference to intentionally causing harm—depending on the

particular circumstances. Id. at 850-52 (“Rules of due process are not . . . subject to mechanical

application in unfamiliar territory. Deliberate indifference that shocks in one environment may not

be so patently egregious in another[.]”).     Courts look to “a multitude of considerations when

evaluating an official’s alleged arbitrariness in the constitutional sense, including the time for

deliberation, the nature of the relationship between the government and the plaintiff, and whether

a legitimate government purpose motivated the official’s act.” Guertin, 912 F.3d at 924. After

considering these factors, the court in Glaspy determined that deliberate indifference was the

appropriate standard of culpability for deprivation of the prison visitor’s right to urinate. Glaspy,

134 F. Supp. 2d at 895.

       Even in the absence of a clearly-established right to urinate in private, Davis had a broader,

clearly-established right to freedom from “conduct deliberately intended to injure in some way



                                                  9
Case 1:20-cv-00412-HYJ-PJG ECF No. 21, PageID.117 Filed 03/29/21 Page 10 of 10




unjustifiable by any government interest.” See Lewis, 523 U.S. at 834. Davis’s allegations

plausibly suggest that one or more Defendants may have intentionally deprived Davis of the

opportunity to use the restroom so that she would suffer, meeting a higher standard of culpability

than deliberate indifference. If that is what occurred, it is far more likely that any reasonable

officer in Defendants’ respective positions would have understood that their conduct was unlawful.

          Suffice it to say that at this stage of the case, it is too early to frame the right at issue to

discern whether it was clearly established. Discovery is necessary to flesh out the facts further.

Accordingly, mindful that the dismissal stage is generally not the appropriate time to resolve

questions about qualified immunity, the Court will deny Defendants’ motion to dismiss.

          An order will enter that is consistent with this Opinion.




 Dated:     March 29, 2021                               /s/ Hala Y. Jarbou
                                                         HALA Y. JARBOU
                                                         UNITED STATES DISTRICT JUDGE




                                                    10
